Citation Nr: 0606599	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-29 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the veteran's bilateral hearing loss disability for the 
period prior to December 8, 2003.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's bilateral hearing loss disability 
for the period from December 8, 2003, to December 12, 2004.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's bilateral hearing loss disability 
for the period on and after December 13, 2004. 

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's Type II diabetes mellitus.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right lower extremity 
diabetic peripheral neuropathy.  

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's left lower extremity diabetic 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from February 1955 
to February 1974 with approximately one year and one month of 
prior service and additional duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which established 
service connection for Type II diabetes mellitus; assigned a 
20 percent evaluation for that disability; established 
service connection for hypertension; and assigned a 10 
percent evaluation for that disability.  In December 2002, 
the RO, in pertinent part, established service connection for 
bilateral hearing loss disability and assigned a 
noncompensable evaluation for that disorder.  In January 
2003, the veteran submitted a notice of disagreement.  In 
August 2003, the RO issued a statement of the case to the 
veteran and his accredited representative.  

In August 2003, the RO established service connection for 
both right lower extremity diabetic peripheral neuropathy and 
left lower extremity diabetic peripheral neuropathy and 
assigned 10 percent evaluations for those disabilities.  In 
September 2003, the veteran submitted a substantive appeal 
from the evaluations assigned for his bilateral hearing loss 
disability and Type II diabetes mellitus and a notice of 
disagreement with the evaluations assigned for his right 
lower extremity and left lower extremity diabetic peripheral 
neuropathy.  In September 2004, the RO issued a statement of 
the case to the veteran and his accredited representative 
which addressed the evaluations of the veteran's right lower 
extremity and left lower extremity diabetic peripheral 
neuropathy.  In September 2004, the veteran submitted an 
Appeal to the Board (VA Form 9) from the evaluations assigned 
for his right lower extremity and left lower extremity 
diabetic peripheral neuropathy.  In January 2005, the RO 
assigned both a 20 percent evaluation for the period from 
December 8, 2003, to December 12, 2004, and a 10 percent 
evaluation for the period on and after December 13, 2004, for 
the veteran's bilateral hearing loss disability.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
bilateral hearing loss and diabetic disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as the 
veteran's entitlement to a compensable evaluation for his 
bilateral hearing loss disability for the period prior to 
December 8, 2003; an evaluation in excess of 20 percent for 
his bilateral hearing loss disability for the period between 
December 8, 2003, and December 12, 2004; an evaluation in 
excess of 10 percent for his bilateral hearing loss 
disability for the period on and after December 13, 2004; an 
initial evaluation in excess of 20 percent for his Type II 
diabetes mellitus; and initial evaluations in excess of 10 
percent for his right lower extremity and left lower 
extremity diabetic peripheral neuropathy.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

For the reasons and bases addressed below, a compensable 
evaluation for the veteran's bilateral hearing loss 
disability for the period prior to December 8, 2003, an 
evaluation in excess of 20 percent for his bilateral hearing 
loss disability for the period from December 8, 2003, to 
December 12, 2004; and an evaluation in excess of 10 percent 
for his bilateral hearing loss disability for the period on 
and after December 13, 2004, are DENIED.  

The issues of the veteran's entitlement to an initial 
evaluation in excess of 20 percent for his Type II diabetes 
mellitus and initial evaluations in excess of 10 percent for 
his right lower extremity and left lower extremity diabetic 
peripheral neuropathy are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss disability has been 
objectively shown to be productive of no more than bilateral 
Level II hearing impairment prior to December 8, 2003.  

2.  The veteran's bilateral hearing loss disability has been 
objectively shown to be productive of no more than bilateral 
Level II hearing impairment during the period from December 
8, 2003, to December 12, 2004.  

3.  The veteran's bilateral hearing loss disability has been 
objectively shown to be productive of no more than Level V 
hearing impairment in the right ear and Level IV in the left 
ear on and after to December 13, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's bilateral ear hearing loss disability for the 
period prior to December 8, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a), 4.85, Diagnostic Code 6100 (2005).  

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's bilateral ear hearing loss disability for 
the period from December 8, 2003, to December 12, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.85, Diagnostic 
Code 6100 (2005).  

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's bilateral ear hearing loss disability for 
the period on and after December 13, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a), 4.85, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
veteran was provided with VCAA notice in September 2002, 
which informed him of the evidence needed to support his 
appeal; what evidence had been received; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  The September 2002 VA notice was 
issued to the veteran prior to the November 2002 rating 
decision from which the instant appeal arises.   The 
September 2002 notice asked the veteran to send information 
describing additional evidence or the evidence itself to the 
RO, thus implicitly satisfying the 38 C.F.R. § 3.159(b)(1) 
requirement that he be requested to provide any evidence in 
his possession that pertains to the claims.  The August 2003 
statement of the case and the October 2003 and January 2005 
supplemental statements of the cases further notified him of 
the evidence of record and the evidence necessary to 
substantiate his claims for higher evaluations.

The veteran has been afforded multiple VA examinations.  The 
examination reports are of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  The VA has satisfied its duty to notify and 
the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, the Board 
concludes that appellate review of the evaluations assigned 
for the veteran's bilateral hearing loss disability would not 
constitute prejudicial error.  


II.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with high frequency hearing loss.  The report of a 
December 2002 VA examination for compensation purposes states 
that the veteran was diagnosed with mild to moderately severe 
right ear and moderate to severe left ear sensorineural 
hearing loss disability.  In December 2002, the RO 
established service connection for bilateral hearing loss 
disability; assigned a noncompensable evaluation for that 
disability; and effectuated the award as of March 27, 2002.  
In January 2005, the RO assigned a 20 percent evaluation for 
the veteran's bilateral hearing loss disability for the 
period from December 8, 2003, to December 12, 2004, and a 10 
percent evaluation for the period on and after December 13, 
2004.  


III.  Evaluations 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Disability evaluations 
for bilateral defective hearing range from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  Hearing 
tests will be conducted without hearing aids, and the results 
of above-described testing are charted on Table VI and Table 
VII.  The evaluations derived from the rating schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2005).  That regulation states that:

(a)  When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

A.  Period Prior to December 8, 2003

In a September 2002 written statement, the veteran reported 
that he used a hearing aid.  At the December 2002 VA 
examination for compensation purposes, the veteran exhibited 
pure tone thresholds, in decibels, as follows:






HERTZ




1000
2000
3000
4000
RIGHT

30
35
60
65
LEFT

45
45
45
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.  
The veteran was diagnosed with mild to moderately severe 
right ear and moderate to severe left ear sensorineural 
hearing loss disability.  

In his January 2003 notice of disagreement, the veteran 
stated that he employed bilateral hearing aids.  Given this 
fact, the veteran believed that his bilateral hearing loss 
disability warranted assignment of a compensable evaluation.  

A September 2003 patient analysis chart and audiogram from In 
Home Hearing Aid Service conveys that the veteran underwent 
an audiological evaluation.  The documentation does not 
contain a clinical interpretation of the audiological 
findings.  In the absence of such competent analysis, the 
Board may not attempt to interpret the documentation on its 
own.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356, 
1360 (Fed. Cir. 1998); see also Hardin v. West, 11 Vet. App. 
74, 79 (1998).  

In his September 2003 Appeal to the Board (VA Form 9), the 
veteran clarified that the private audiological evaluation 
revealed a bilateral hearing loss disability of "about 60%" 
and bilateral speech recognition scores "a lot less than 
94%."  

The Board has reviewed the probative and competent evidence 
of record including the veteran's written statements on 
appeal.  Initially, the Board notes that pure tone thresholds 
for both ears at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) have not been shown to be 
55 decibels or more.  Additionally, while the right ear pure 
tone threshold at 1000 Hertz was 30 decibels, the pure tone 
threshold at 2000 Hertz was not been reported to be 70 
decibels or more.  Therefore, the provisions of 38 C.F.R. 
§ 4.86 (2005) pertaining to evaluation of exceptional 
patterns of hearing impairment are not for application.  

The December 2002 VA audiological evaluation reflects that 
the veteran exhibited bilateral Level II hearing loss upon 
application of 38 C.F.R. § 4.85, Table VI (2005).  38 C.F.R. 
§ 4.85 (2005).  Such hearing impairment merits assignment of 
a noncompensable evaluation upon application of 38 C.F.R. 
§ 4.85, Table VII (2005).  

The veteran advances on appeal that the current clinical 
findings merit assignment of a compensable evaluation for the 
period prior to December 8, 2003.  The Court has clarified 
that the "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  While acknowledging 
that the veteran experiences significant bilateral hearing 
loss disability requiring the use of hearing aids, the Board 
finds the results of specific testing conducted by skilled 
individuals to be more probative than the lay opinions of 
record.  The objective clinical findings fall directly within 
the criteria for a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

B.  Period from December 8, 2003, to December 12, 2004

At a December 8, 2003, VA examination for compensation 
purposes, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
35
70
70
LEFT

50
40
50
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 in the left ear.

During the period from December 8, 2003, to December 12, 
2004, the pure tone thresholds for both ears at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
were not shown to be 55 decibels or more.  Additionally, the 
pure tone thresholds at 1000 Hertz were not 30 decibels or 
less and the pure tone thresholds at 2000 Hertz were not 
reported to be 70 decibels or more.  Therefore, the 
provisions of 38 C.F.R. § 4.86 (2005) pertaining to 
evaluation of exceptional patterns of hearing impairment are 
not for application.  

The December 8, 2003, VA audiological evaluation reflects 
that the veteran exhibited bilateral Level II hearing loss 
upon application of 38 C.F.R. § 4.85, Table VI (2005).  38 
C.F.R. § 4.85 (2005).  Such hearing impairment merits 
assignment of a noncompensable evaluation upon application of 
38 C.F.R. § 4.85, Table VII (2005).  It appears that the RO 
used incorrect figures to calculate the correct rating.  The 
Board will not disturb the 20 percent rating assigned by the 
RO.  Therefore, the Board finds that no more than the 20 
percent evaluation assigned for this disability is warranted.  

C.  Period on and after December 13, 2004

At a December 13, 2004, VA examination for compensation 
purposes, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

35
35
65
70
LEFT

50
45
50
55

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 76 in the left ear.  

In a May 2005 written statement, the accredited 
representative states that the veteran wore bilateral hearing 
aids.  The veteran believed that this fact supported 
assignment of an evaluation in excess of 10 percent for his 
bilateral hearing loss disability.  

During the period on and after December 13, 2004, the pure 
tone thresholds for both ears at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) have not been 
shown to be 55 decibels or more.  Additionally, the pure tone 
thresholds at 1000 Hertz were not 30 decibels or less and the 
pure tone thresholds at 2000 Hertz were not reported to be 70 
decibels or more.  Therefore, the provisions of 38 C.F.R. 
§ 4.86 (2005) pertaining to evaluation of exceptional 
patterns of hearing impairment are not for application.  

The December 13, 2004, VA audiological evaluation reflects 
that the veteran exhibited Level V hearing loss in the right 
ear and Level IV hearing in the left ear upon application of 
38 C.F.R. § 4.85, Table VI (2005).  38 C.F.R. § 4.85 (2005).  
Such hearing impairment merits assignment of a 10 percent 
evaluation upon application of 38 C.F.R. § 4.85, Table VII 
(2005).  Therefore, the Board finds that the current 10 
percent evaluation adequately represents the veteran's 
hearing loss disability picture.  


ORDER

A compensable evaluation for the veteran's bilateral hearing 
loss disability for the period prior to December 8, 2003, is 
DENIED.  

An evaluation in excess of 20 percent for the veteran's 
bilateral hearing loss disability for the period from 
December 8, 2003, to December 12, 2004, is DENIED.  

An evaluation in excess of 10 percent for the veteran's 
bilateral hearing loss disability for the period on and after 
December 13, 2004, is DENIED.  




REMAND

The reports of the July 2003 and December 2004 VA 
examinations for compensation purposes indicated that the 
veteran received ongoing diabetic treatment at the Fort 
Leonard Wood, Missouri, Army medical facility.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant military, VA, and other 
governmental treatment records which could potentially be 
helpful in resolving the veteran's claims.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic Type II diabetes 
mellitus, right lower extremity diabetic 
peripheral neuropathy, and left lower 
extremity diabetic peripheral neuropathy 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact the Fort Leonard Wood, Missouri, 
Army medical facility and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  Then readjudicate the veteran's 
entitlement to an initial evaluation in 
excess of 20 percent for his Type II 
diabetes mellitus; an initial evaluation 
in excess of 10 percent for his right 
lower extremity diabetic peripheral 
neuropathy; and an initial evaluation in 
excess of 10 percent for his left lower 
extremity diabetic peripheral neuropathy.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


